     Case 2:19-cv-00575 Document 53 Filed 07/26/21 Page 1 of 3 PageID #: 388


                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

DERRICK ADAMSON,

             Plaintiff,

v.                                      Civil Action No. 2:19-cv-00575

WEXFORD HEALTH SOURCES, INC.,
SANDRA MAY, PAM GIVENS,
DR. CHARLES LYE, and
DONALD AMES,

             Defendants.


                                     ORDER


             Pending are plaintiff’s motion for a temporary

restraining order and preliminary injunction, ECF No. 27,

defendant Donald Ames’ motion to dismiss the amended complaint

ECF No. 31, defendants Pam Givens, Sandra May and Wexford Health

Sources, Inc.’s motion to dismiss, ECF No. 33, and Defendant Dr.

Charles Lye’s motion to dismiss.          ECF No. 41.


             This action is referred to United States Magistrate

Judge Dwane L. Tinsley for submission of Proposed Findings and

Recommendation (“PF&R”) for disposition pursuant to 28 U.S.C.

§ 636(b)(1)(B).      On May 6, 2021, the magistrate judge entered

his PF&R recommending that the court grant Ames’ motion to

dismiss, grant Pam Givens, Sandra May and Wexford Health

Sources, Inc.’s motion to dismiss to the extent plaintiff claims
  Case 2:19-cv-00575 Document 53 Filed 07/26/21 Page 2 of 3 PageID #: 389


monetary damages and to deny otherwise, grant Dr. Charles Lye’s

motion to dismiss to the extent plaintiff claims monetary

damages and to deny otherwise, and to deny plaintiff’s motion

for temporary restraining order and preliminary injunction.


           No party has filed any objection to the PF&R.          See 28

U.S.C. § 636(b)(1) (party has fourteen days from service of PF&R

to file objections); see also Fed. R. Civ. P. 6(d) (providing an

additional three days where service is made by mail).


           On June 25, 2021, defendant Donald Ames filed a motion

to dismiss plaintiff’s claims against him, inasmuch as plaintiff

had failed to object in a timely manner.        ECF No. 50.     Plaintiff

filed a response in opposition on July 1, 2021 informing the

court that he believed that the PF&R was supportive of his

claims.   ECF No. 51.   Plaintiff further informs the court that

he believes Ames is no longer a party to this case and thus his

filing is improper.     Id.   Plaintiff raises no objections to the

PF&R in that filing.


           The parties having not filed any objection to the

PF&R, it is ORDERED that:


  1. The PF&R be, and it hereby is, adopted in full;


  2. Defendant Donald Ames’ motions to dismiss be, and they

     hereby are, granted;


                                    2
  Case 2:19-cv-00575 Document 53 Filed 07/26/21 Page 3 of 3 PageID #: 390


  3. Defendants Pam Givens, Sandra May and Wexford Health

     Sources, Inc.’s motion to dismiss be, and it hereby is,

     granted with respect to plaintiff’s claims for monetary

     damages against those defendants and otherwise denied;


  4. Defendant Dr. Charles Lye’s motion to dismiss be, and it

     hereby is, granted with respect to plaintiff’s claims for

     monetary damages against that defendant and otherwise

     denied;


  5. Plaintiff’s motion for a temporary restraining order and

     preliminary injunction be, and it hereby is, denied;


  6. This matter is referred to Magistrate Judge Tinsley for

     further proceedings.


          The Clerk is directed to forward copies of this

memorandum opinion and order to plaintiff, all counsel of

record, and the United States Magistrate Judge.


                                              Enter: July 26, 2021




                                    3
